DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/11/2022 regarding claims 58, 69, 70 has been fully considered but are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11 recites the limitation "the probability."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23, 39-45, 58-60, 62, 63, 69, 70, 73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-23, 39-45, 58-60, 62, 63, 69, 70, 73 recite a series of image data gathering steps that include viewing an image, visually monitoring a person to determine an intent or purpose of the person based on the motion of the person and characteristics of the person such as pose, gesture, and identity of person, tracking a record of the person, and sending a machine readable instruction based on the intent or purpose of the person.
The recited steps are mental processes that are merely performed in the human mind by observing the image regions to detect the motion and identity of persons, assuming the intent or purpose of the detected persons, and relaying the viewer’s assumption to a security system.  For example, the claims state “(i) creating a track record for one or more detected objects is created, the track record defining metadata or parameters for the one or more detected objects, in which the track record relates to a person; (ii) linking that track record to one or more higher-level track records for one or more higher-level objects; (iii) monitoring a trajectory of the person to whom the track record relates; (iv) analysing each of a pose of the person, any gesture made by the person, and an identity of the person; (v) inferring an intent or purpose of the person when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person; and (vi) sending a machine readable instruction to a security system depending on the intent or purpose that has been inferred.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely assume an intent or purpose of a person in an image by determining the motion and characteristics of the person such as pose, gesture, or identity and tracking the history of the person and sending a machine readable message.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when determining the motion, behavior, and characteristics of a person; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-23, 39-45, 58-60, 62, 63, 69, 70, 73 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the image region motion and features.  
The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to perform “(i) creating a track record for one or more detected objects is created, the track record defining metadata or parameters for the one or more detected objects, in which the track record relates to a person; (ii) linking that track record to one or more higher-level track records for one or more higher-level objects; (iii) monitoring a trajectory of the person to whom the track record relates; (iv) analysing each of a pose of the person, any gesture made by the person, and an identity of the person; (v) inferring an intent or purpose of the person when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person; and (vi) sending a machine readable instruction to a security system depending on the intent or purpose that has been inferred.”
The image region detecting steps are routine image data gathering that determine features and location of regions in images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing persons in an image, determining the actions of the persons, and assuming the person’s intent or purpose based on the person’s characteristics and physical behavior, and eventually relaying the viewer’s assumption to a security system.
In claims 1-23, 39-45, 58-60, 62, 63, 69, 70, 73, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of people captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-23, 39-45, 58-60, 62, 63, 69, 70, 73 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58, 23, 69, 73 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004).

Regarding claim 58, Blumrosen teaches a computer-implemented method of sending an instruction to a security system, the method including a computer vision process, the method including the steps of: (i) creating a track record for one or more detected objects is created, the track record defining metadata or parameters for the one or more detected objects, in which the track record relates to a person (see para. 0241, 0253, where Blumrosen discusses creating object branches related to a person); and
(ii) linking that track record to one or more higher-level track records for one or more higher-level objects (see figure 2, para. 0241, 0243, 0253, where Blumrosen discusses merging object branches related to a high-level person and a low-level bag).
Blumrosen does not expressly teach (iii) monitoring a trajectory of the person to whom the track record relates; (iv) analysing each of a pose of the person, any gesture made by the person, and an identity of the person; (v) inferring an intent or purpose of the person when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person; and (vi) sending a machine readable instruction to a security system depending on the intent or purpose that has been inferred.
However, Scott teaches (iii) monitoring a trajectory of the person to whom the track record relates (see para. 0030-0031, where Scott discusses tracking the direction of a person to determine whether the person is intending to enter a hazardous zone);
(iv) analysing each of a pose of the person, any gesture made by the person, and an identity of the person (see figure 7, para. 0030-0031, 0096, 0100-0101, where Scott discusses detecting the position, direction, motion and gesture of a person; see figure 7, para. 0103-0104, where Scott discusses detecting the identity of the person to determine whether the person is authorized to enter the hazardous zone);
(v) inferring an intent or purpose of the person when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person (see figure 7, para. 0030-0031, 0100-0101, where Scott discusses tracking the identity and behavior of the human to predict whether the movement may cause the human to come in physical contact with a hazardous zone); and
(vi) sending a machine readable instruction to a security system depending on the intent or purpose that has been inferred (see figure 7, para. 0030-0031, where Scott discusses automation command to the automation and human security system when the tracked human is intending to enter a hazardous area; see para. 0094-0095 where Scott discusses automation commands based on the detected position and motion of persons).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen with Scott to derive at the invention of claim 58.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen, while the teaching of Scott continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen and Scott systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 23, Blumrosen teaches in which a higher-level object includes: a human who is not the person; or a human that is identified or named who is not the person; or a human who is not the person, wherein the human is classified as belonging to a specific category; or a human plus a specific kind of object; or a human plus a specific kind of environment; or a group of humans; or a group of humans identified or named; or a group of humans classified as belonging to a specific category; or a group of human beings plus a specific kind of object; a group of human beings plus a specific kind of environment; or any relationship between one or more humans, or parts of humans, and one or more objects; or any relationship between one or more humans, or parts of humans, and one or more environments; or any object which is not the person which is linked to another object (see figure 2, para. 0241, 0243, 0253, where Blumrosen discusses merging object branches related to a high level person and a low level bag).
The same motivation of claim 58 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen with Scott to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Claim 69 is rejected as applied to claim 58 as pertaining to a corresponding non-transitory storage medium.

Regrading claim 73, Scott teaches including a step of inferring an intent or purpose of the person when approaching an area of danger from the trajectory (see figure 7, para. 0030-0031, where Scott discusses tracking the human motion and the speed at which it may be moving to determine a probability of the human entering the hazardous zone).
The same motivation of claim 58 is applied to claim 73.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen with Scott to derive at the invention of claim 73.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Claims 59, 60, 62, 2-4, 6-9, 13, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Divakaran et al. (US 2014/0347475).

Regarding claim 59, Blumrosen and Scott do expressly teach implemented by a computer vision engine localized in a sensor or SoC.  However, Divakaran teaches implemented by a computer vision engine localized in a sensor or SoC (see figure 1, where Divakaran discusses camera sensor tracking objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 59.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 60, Blumrosen and Scott do expressly teach implemented by a computer vision engine localised in a camera or other device including a sensor, or in a hub or gateway connected to that device, or in a remote server, or distributed across any permutation of these.  However, Divakaran teaches implemented by a computer vision engine localised in a camera or other device including a sensor, or in a hub or gateway connected to that device, or in a remote server, or distributed across any permutation of these (see para. 0092, where Divakaran discusses desktop, laptop, tablet, smart phone, body-mounted device, wearable device).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 60.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 62, Blumrosen and Scott do expressly teach in which no output of any video or still images for display on a monitor or screen and from which an individual can be identified is provided.  However, Divakaran teaches in which no output of any video or still images for display on a monitor or screen and from which an individual can be identified is provided (see para. 0035, where Divakaran discusses displaying tracked objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 62.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Blumrosen and Scott do expressly teach in which the higher level track records are a hierarchical organisation of simpler track records.  However, Divakaran teaches in which the higher level track records are a hierarchical organisation of simpler track records (see para. 0056, where Divakaran discusses hierarchical association based tracker).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding claim 3, Divakaran teaches in which the hierarchical organisation is dynamically created in real-time (see para. 0036-0037, where Divakaran discusses hierarchical association based live-stream, real- time tracker).
The same motivation of claim 2 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 4, Blumrosen and Scott do expressly teach in which a track record is a record of events relating to an object and includes data for one or more of: presence, trajectory, pose, gesture or identity of that object.  However, Divakaran teaches in which a track record is a record of events relating to an object and includes data for one or more of: presence, trajectory, pose, gesture or identity of that object (see para. 0035, where Divakaran discusses hierarchical association based live-stream, real- time tracker of trajectories).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Blumrosen and Scott do expressly teach in which a track record for an object is a first track record, wherein the first trace record enables information about that object to be inferred from a track record of a second object, and that first track record can be a higher-level track record or at the same level as the track record for that second object.  However, Divakaran teaches in which a track record for an object is a first track record, wherein the first trace record enables information about that object to be inferred from a track record of a second object, and that first track record can be a higher-level track record or at the same level as the track record for that second object (see para. 0099, where Divakaran discusses inferring spatial relationships between objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Blumrosen and Scott do expressly teach in which, where a first object has a known size or shape, then information about the size or shape of a second object can be inferred from the track record of the first object.  However, Divakaran teaches in which, where a first object has a known size or shape, then information about the size or shape of a second object can be inferred from the track record of the first object (see para. 0099, where Divakaran discusses inferring spatial relationships between objects therefore detecting occluded objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Blumrosen and Scott do expressly teach in which, where a second object is a car, or other object of generally known dimension(s), then information about the height of the person near the car or other object can be inferred from the track record of the second object.  However, Divakaran teaches in which, where a second object is a car, or other object of generally known dimension(s), then information about the height of the person near the car or other object can be inferred from the track record of the second object (see figure 4A, figure 5C, para. 0047, 0099, where Divakaran discusses detecting the height of a person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 9, Blumrosen and Scott do expressly teach in which, where a first object has a known relationship to a second object, then information about the presence of the first object can be inferred from the presence of the second object.  However, Divakaran teaches in which, where a first object has a known relationship to a second object, then information about the presence of the first object can be inferred from the presence of the second object (see para. 0099, where Divakaran discusses inferring spatial relationships between objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Blumrosen and Scott do expressly teach in which a track record for one or more higher-level object is linked to one or more track records for further higher-level objects.  However, Divakaran teaches in which a track record for one or more higher-level object is linked to one or more track records for further higher-level objects (see para. 0059, 0064, where Divakaran discusses linking tracks for objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 17, Blumrosen and Scott do expressly teach teaches in which a number of links in a track record can adaptively change over time.  However, Divakaran teaches in which a number of links in a track record can adaptively change over time (see para. 0064, where Divakaran discusses adaptively linking or associating tracks for objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 20, Blumrosen and Scott do expressly teach in which a higher-level track record is created if the track records for several objects share sufficiently similar or otherwise related parameters.  However, Divakaran teaches in which a higher-level track record is created if the track records for several objects share sufficiently similar or otherwise related parameters (see para. 0064, where Divakaran discusses adaptively linking or associating tracks for objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 21, Blumrosen and Scott do expressly teach in which if the trajectory or pose of several humans, as defined in a track record for each human, is sufficiently similar, then a track record for a group consisting of those humans, is automatically created.  However, Divakaran discloses in which if the trajectory or pose of several humans, as defined in a track record for each human, is sufficiently similar, then a track record for a group consisting of those humans, is automatically created (see figure 9, where Divakaran discusses creating tracks for each object).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 22, Blumrosen and Scott do expressly teach in which examples of detected objects include: face, hands, head & shoulders, full figure, cars, other specific kinds of object.  However, Divakaran teaches in which examples of detected objects include: face, hands, head & shoulders, full figure, cars, other specific kinds of object (see para. 0042, where Divakaran discusses detecting vehicles).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Divakaran to derive at the invention of claim 22.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Scott, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Lipton et al. (US 2008/0018738).

Regarding claim 1, Blumrosen and Scott do not expressly disclose, including the step of inferring an intent of the person to whom the track record relates, and a second machine readable instruction is then sent, depending on the intent that has been inferred.  However, Lipton teaches including the step of inferring an intent of the person to whom the track record relates (see para. 0162, where Lipton discusses tracking shopping and shoplifting of persons), and a second machine readable instruction is then sent (see para. 0047, where machine-readable instructions of a computer), depending on the intent that has been inferred (see para. 0204, where Lipton discusses detecting the number of times a person grabs an item off the shelf, the activity is then flagged as potential theft). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Lipton to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by using a video database.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Lipton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of storing image data in a video database.  The Blumrosen, Scott, and Lipton systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Buehler (US 2007/0182818).

Regarding claim 5, Blumrosen and Scott do not expressly disclose in which the track record is stored in a MySQL-type database, correlated with a video database.  However, Buehler teaches in which the track record is stored in a MySQL-type database, correlated with a video database (see para. 0039, where Buehler discusses MySQL database with video database).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Buehler to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by using a video database and MySQL database.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Divakaran and Scott, while the teaching of Buehler continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of storing image data in a video database and MySQL database.  The Blumrosen, Scott, and Buehler systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Hua et al. (US 8649594).

Regarding claim 10, Blumrosen and Scott do not expressly disclose in which a link between an object and a higher-level object, or their respective track records, is established when the probability that a detected object is associated with the higher-level object exceeds a threshold.  However, Hua teaches in which a link between an object and a higher-level object, or their respective track records, is established when the probability that a detected object is associated with the higher-level object exceeds a threshold (see col. 5 lines 1-16, col. 6 lines 29-33, where Hua discusses probability that the object is a human). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Hua to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by using a probability threshold to associate objects in track records.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Hua continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using probability calculations to determine whether objects are associated between tracks.  The Blumrosen, Scott, and Hua systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 11, Hua teaches in which the probability is a function of one or more of: proximity; position, movement, trajectory, length, area, volume, angular position, colour, temperature (see col. 8 lines 9-38, where Hua discusses color and movement considered to determine the likelihood an object is a human).
The same motivation of claim 10 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Hua to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 12, Hua teaches in which the person is a first person and in which heads and hands are linked to define a single higher level object, which is a second person if the heads and hands are sufficiently close, or move in a consistent manner (see col. 5 lines 1-16, col. 6 lines 29-33, col. 8 lines 9-38, where Hua discusses probability that the object is a human).
The same motivation of claim 10 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Hua to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Claims 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Ruf et al. (US 9786059).

Regarding claim 14, Blumrosen and Scott do not expressly disclose in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to a detected object, or its track record, in a lower-level track record.  However, Ruf teaches in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to a detected object, or its track record, in a lower-level track record (see col. 15 lines 10-13, col. 15 lines 54-64, where Ruf discusses an empty slot for object detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Ruf to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by linking objects to an empty database que.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Ruf continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether there is an empty track record to properly track objects across regions.  The Blumrosen, Scott, and Ruf systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 15, Blumrosen and Scott do not expressly teach in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to an object at the same level. However, Ruf teaches in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to an object at the same level (see col. 15 lines 10-13, col. 15 lines 54-64, where Ruf discusses an empty slot for object detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Ruf to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by linking objects to an empty database que.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Ruf continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether there is an empty track record to properly track objects across regions.  The Blumrosen, Scott, and Ruf systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 18, Blumrosen and Scott do not expressly teach in which track records include slots, in which, if a higher-level track record for a higher level object has an empty slot for a specific kind of object, then the system searches for detected objects are searched for that are candidates to be linked to that empty slot.  However, Ruf teaches in which track records include slots, in which, if a higher-level track record for a higher level object has an empty slot for a specific kind of object, then the system searches for detected objects are searched for that are candidates to be linked to that empty slot (see col. 15 lines 10-13, col. 15 lines 54-64, where Ruf discusses an empty slot for object detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Ruf to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by linking objects to an empty database que.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Ruf continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether there is an empty track record to properly track objects across regions.  The Blumrosen, Scott, and Ruf systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Moriguchi et al. (US 2015/0019161).

Regarding claim 16, Blumrosen and Scott do not expressly disclose in which a number of links in a track record is predetermined.  However, Moriguchi teaches in which a number of links in a track record is predetermined (see para. 0079, where Moriguchi discusses the number of trajectory links).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Moriguchi to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by using a predetermined number of linked track records.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Moriguchi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a predetermined number of linked track records to properly track objects across regions.  The Blumrosen, Scott, and Moriguchi systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 19, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Eaton et al. (US 2009/0016599).

Regarding claim 19, Blumrosen and Scott do not expressly disclose in which, if one detected object disappears, but the associated higher level object is still being tracked, then if the detected object is re-detected, the detected object can be rapidly re-associated with that higher-level object.  However, Eaton teaches in which, if one detected object disappears, but the associated higher level object is still being tracked, then the detected object is re-detected, the detected object can be rapidly re-associated with that higher-level object (see para. 0041, where Eaton discusses if after such a temporary disappearance, the object continues to be identified as the same object, its trajectory continues until the object fully disappears from the scene, or alternatively, stops for a period of time).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Eaton to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by iteratively detecting track records.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Eaton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of repeating the detection of track records to properly track objects across regions.  The Blumrosen, Scott, and Eaton systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 39, Blumrosen and Scott do not expressly teach in which a track record includes one or more complex events, which are each formed from an analysis of simpler events.  However, Eaton teaches in which a track record includes one or more complex events, which are each formed from an analysis of simpler events (see figure 8A, para. 0070, 0085, where Eaton discusses a series of simple primitive events that define a complex event).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Eaton to derive at the invention of claim 39.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex action.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Eaton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex movement to properly track important movements of objects across regions.  The Blumrosen, Scott, and Eaton systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 40, Eaton teaches in which a complex event is formed from a sequence of simpler events (see figure 8A, para. 0070, 0085, where Eaton discusses a series of simple primitive events that define a complex event).
The same motivation of claim 39 is applied to claim 40.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Eaton to derive at the invention of claim 40.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 41, Eaton teaches in which complex events are a hierarchical organisation of simpler events (see figure 8A, para. 0070, 0085, where Eaton discusses a series of simple primitive events that define a hierarchical more complex event).
The same motivation of claim 39 is applied to claim 41.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Eaton to derive at the invention of claim 41.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 42, Eaton teaches in which complex events are dynamically created in real-time and are not predetermined (see figure 8A, para. 0070, 0085, where Eaton discusses define a hierarchical more complex events based on detected simple events).
The same motivation of claim 39 is applied to claim 42.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Eaton to derive at the invention of claim 42.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 43, Eaton teaches in which a sequence of area change events for a detected object is interpreted as the complex event of the object approaching or leaving (see figure 8A, para. 0070, 0085, where Eaton discusses define a hierarchical more complex events based on detected simple events, such as when a vehicle completes its trajectory, i.e., leaves the scene, the corresponding primitive event symbol stream could include following primitive event symbols: "appears," "moves,” “turns," "stops," "parks," "moves," and "disappears").
The same motivation of claim 39 is applied to claim 43.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Eaton to derive at the invention of claim 43.  The result would have been expected, routine, and predictable in order to perform object tracking.  





Claims 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Eaton et al. (US 2009/0016599) in view of Guan (US 2010/0027892).

Regarding claim 44, Blumrosen, Scott, and Eaton do not expressly disclose in which complex events define gestures to which meaning is attributed.  However, Guan teaches in which complex events define gestures to which meaning is attributed (see para. 0054, 0138, where Guan discusses a sequence of points that define gestures). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen, Scott, and Eaton with Guan to derive at the invention of claim 44.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen, Scott, and Eaton in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex gesture action.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen, Scott, and Eaton, while the teaching of Guan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex gesture movement to properly track important movements of objects across regions.  The Blumrosen, Scott, Eaton, and Guan systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 45, Blumrosen, Scott, and Eaton do not expressly disclose in which complex events describe, classify or infer a person's behaviour or intent or needs. However, Guan teaches in which complex events describe, classify or infer a person's behaviour or intent or needs (see para. 0054, 0138, where Guan discusses a sequence of points that define gestures).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen, Scott, and Eaton with Guan to derive at the invention of claim 45.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen, Scott, and Eaton in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen, Scott, and Eaton, while the teaching of Guan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex events to properly track important movements of objects across regions.  The Blumrosen, Scott, Eaton, and Guan systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004) in view of Markovic et al. (US 7961174).

Regarding claim 63, Blumrosen and Scott do not expressly disclose in which the identity or specific appearance of a person is obfuscated, for example being replaced by a generic avatar.  However, Markovic teaches in which the identity or specific appearance of a person is obfuscated, for example being replaced by a generic avatar (see figure 8d, where Markovic discusses a person is partially occluded in the field of view, the resulting avatar is complete).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Scott with Markovic to derive at the invention of claim 63.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Scott in this manner in order to improve object tracking by replacing occluded regions with an avatar to properly display and track objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Scott, while the teaching of Markovic continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of replacing occluded regions of an object with an avatar to assist the display of track objects across regions.  The Blumrosen, Scott, and Markovic systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US 2014/0347475) in view of Blumrosen et al. (US 2014/0266860) in view of Scott et al. (US 2014/0244004).

Regarding claim 70, Divakaran teaches (i) create a track record for one or more detected objects, the track record defining metadata or parameters for the one or more detected objects, in which the track record relates to a person (see para. 0056, 0088, where Divakaran discusses tracking pedestrians);  and wherein the device is one of the following products: camera; cloud camera; smart door bell; light switch; garage entry system; non-camera sensor based system; fire alarm sensor or alarm; TV; thermostat; coffee machine; light bulb; music steaming device; fridge; oven; microwave cooker; washing machine; any smart device; any wearable computing device; JoT device; smartphone; tablet; any portable computing device (see para. 0092, where Divakaran discusses desktop, laptop, tablet, smart phone, body-mounted device, wearable device).
Divakaran does not expressly teach (ii) link that track record to one or more higher-level track records for one or more higher-level objects; (iii) monitor a trajectory of the person to whom the track record relates; (iv) analyze each of a pose of the person, any gesture made by the person, and an identity of the person; (v) infer an intent or purpose when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person, and (vi) send a machine readable instruction to a security system, depending on the intent or purpose that has been inferred.
However, Blumrosen teaches (ii) link that track record to one or more higher-level track records for one or more higher-level objects (see figure 2, para. 0241, 0243, 0253, where Blumrosen discusses merging object branches related to a high person and a low-level bag).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Divakaran with Blumrosen to derive at the invention of claim 70.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Divakaran in this manner in order to improve object tracking by using a video database.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Divakaran, while the teaching of Blumrosen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of storing image data in a video database.  The Divakaran and Blumrosen systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Divakaran and Blumrosen do not expressly teach(iii) monitor a trajectory of the person to whom the track record relates; (iv) analyze each of a pose of the person, any gesture made by the person, and an identity of the person; (v) infer an intent or purpose when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person, and (vi) send a machine readable instruction to a security system, depending on the intent or purpose that has been inferred.
However, Scott teaches (iii) monitor a trajectory of the person to whom the track record relates (see para. 0030-0031, where Scott discusses tracking the direction of a person to determine whether the person is intending to enter a hazardous zone);
(iv) analyze each of a pose of the person, any gesture made by the person, and an identity of the person (see figure 7, para. 0030-0031, 0096, 0100-0101, where Scott discusses detecting the position, direction, motion, and gesture of a person; see figure 7, para. 0103-0104, where Scott discusses detecting the identity of the person to determine whether the person is authorized to enter the hazardous area);
(v) infer an intent or purpose when approaching an area of danger from the analyzed pose of the person, any gesture made by the person, identity of the person (see figure 7, para. 0030-0031, 0100-0101, where Scott discusses tracking the identity and behavior of the human to predict whether the movement may cause the human to come in physical contact with a hazardous zone); and
(vi) send a machine readable instruction to a security system, depending on the intent or purpose that has been inferred (see figure 7, para. 0030-0031, where Scott discusses automation command to the automation and human security system when the tracked human is intending to enter a hazardous area; see para. 0094-0095 where Scott discusses automation commands based on the detected position and motion of persons).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Divakaran and Blumrosen with Scott to derive at the invention of claim 70.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Divakaran and Blumrosen in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Divakaran and Blumrosen, while the teaching of Scott continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Divakaran, Blumrosen, and Scott systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663